DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At the outset, it is noted that the claims do not recite a specific nucleotide sequence encoding a specific PYK2 sequence by SEQ ID NO, but rather refer to the broad genus of any nucleic acid encoding any PYK2 sequence.

Although the specification discloses SEQ ID NOs: 3 and 4 that encode SEQ ID NOs: 1 and 2, respectively, the specification does not describe an adequate species of nucleic acids of any length that encode any possible PYK2 to demonstrate that applicant was in possession of the claimed genus of molecules within the instant method at the time the invention was made.  
Additionally, claim 1 does not recite what the abbreviation “PYK2” stands for.  From a search, PYK2 can stand for proline-rich tyrosine kinase 2 or for Protein-tyrosine kinase 2-β (PTK2B), for example.  Li et al. (Neuroscience Letters, 621, 2016, 83-87) (of record and cited on the IDS filed on 9/23/19) teach that Protein tyrosine kinase 2β is also known as PTK2B, PKB, FAK2, PYK2, FADK2, and RAFTK (page 84, first full paragraph).
Therefore, the claims are directed to an enormous possible genus of sequences that have not been adequately described by the instant specification.
Additionally, claim 9 recites that the AAV vector is a vector derived from an AAV serotype having tropism for and high transduction efficiencies in cells of the mammalian central and peripheral nervous system.  However, the specification does not adequately describe the structure required for the AAV vector to meet the limitation of having tropism for and high transduction efficiencies in cells of the mammalian central and 
The scope of the claimed invention is broad and the skilled artisan would not be able to envisage the entire genus claimed of nucleic acids that encode any PYK2 such that the skilled artisan would recognize that the applicant was in possession of the claimed genus at the time of filing.  


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of delivering a nucleic acid comprising SEQ ID NOs: 3 or 4 with a result of treatment of Alzheimer’s and Huntington’s disease when directly delivered via AAV delivery to the brain, does not reasonably provide enablement for a broad method of treating any possible neurodegenerative disease via broad delivery of any vector comprising any nucleic acid molecule that encodes any PYK2 polypeptide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;

(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant invention is drawn to a method of treating any possible neurodegenerative disease via broad delivery of any vector comprising any nucleic acid molecule that encodes any PYK2 polypeptide.
The specification demonstrates overexpression of a specific PYK2 sequence by AAV-mediated gene transfer directly to the brain in Alzheimer disease and Huntington disease mouse models with a resultant improvement of synaptic plasticity and partial rescue of spine density deficits.
Therefore, the specification is enabling for a method of delivering a nucleic acid comprising SEQ ID NOs: 3 or 4 with a result of treatment of Alzheimer’s and Huntington’s disease when directly delivered via AAV delivery to the brain.
However, the claims read upon broad systemic delivery (i.e. oral) with a predictable result of treatment in the brain, which is not enabled.  The challenges of broad delivery of nucleic acids via any type of vector as claimed and the predictable passage across the blood brain barrier and effective action therein is unpredictable.
For example, Kimura et al. (Neural Regeneration Research, 17, 4, 2022, 785-787) teach that although gene delivery research has made dramatic progress in the past decade, there is still room for improvement, especially in delivering cargoes to the 
Additionally, the claims read upon delivery of any nucleic acid of any length comprising any sized fragment that encodes any PYK2 polypeptide, which embraces an enormous genus of possible nucleic acid sequences that would not predictably treat any possible neurodegenerative disease.
Even with regards to nucleic acids comprising instant SEQ ID NOs: 3 and 4 (which is not claimed, the claims are directed to any nucleic acid of any length that encodes a PYK2 polypeptide sequence of any length that is at last 90% identical to SEQ ID NO: 1 or 2), the specification does not draw an adequate nexus between delivery of a nucleic acid comprising SEQ ID NOs: 3 or 4 and the predictable treatment of any possible neurodegenerative disease, which encompasses an enormous possible genus of diseases that have not been shown to be reliant upon any PYK2 polypeptide expression alone.

As outlined above, it is well known that there is a high level of unpredictability in the nucleic acid therapeutic art for broad in vivo applications.  The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating any neurodegenerative disease via delivery of any nucleic acid encoding any PYK2 polypeptide encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any nucleic acid of the instant genus in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment of any neurodegenerative disease.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and 
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (The Journal of Biological Chemistry, 278, 43, 2003, 42225-4233), in view of Li et al. (Neuroscience Letters, 621, 2016, 83-87), Ohkawa et al. (US 2005/0148650 A1), and Dayton et al. (Expert Opinion on Biological Therapy, 2012, 12(6), 757-766).
The Takahashi et al. and Ohkawa et al. references are of record and cited on the IDS filed on 9/23/19.
Takahashi et al. teach “The present study suggests that inhibition of Pyk2/RAFTK activity by PRAP might increase α-synuclein oligomer formation, a process considered to be crucial for the early stages of Lewy body formation.” (page 42232).  therefore, one would expect that stimulation of Pyk2/RAFTK activity would decrease α-synuclein oligomer formation and therefore delay the early stages of Lewy body formation, which is a hallmark of Parkinson’s disease.  Therefore, one would have 
From a search, PYK2 can stand for proline-rich tyrosine kinase 2 or for Protein-tyrosine kinase 2-β (PTK2B), for example.  Li et al. teach that Protein tyrosine kinase 2β is also known as PTK2B, PKB, FAK2, PYK2, FADK2, and RAFTK (page 84, first full paragraph).
Ohkawa et al. teaches that the use of a PKB activating agent for preventing or treating Parkinson’s disease, Alzheimer’s disease, ALS, or Huntington’s disease [0041] and teach a method for preventing or treating Parkinson’s disease, Alzheimer’s disease, ALS, or Huntington’s disease comprising administering a PKB activating agent [0043].  
It would have been obvious to deliver a nucleic acid encoding PYK2 because delivery of a vector encoding a nucleic acid is a routine means of increasing expression of the polypeptide.  It would have been obvious to utilize an AAV9 vector to deliver the PYK2 sequence because AAV9 was known to be efficient when directly injected into the brain and produce global expression in the brain and spinal cord after a peripheral route in mice, as taught by Dayton et al.  Dayton et al. teach intrathecal administration and delivery to neurons. 
As explained in the rejection under 35 USC 112, 1st paragraph, above, the specification does not describe any structure required for the outcome recited in claim 9.  Therefore, the AAV9 vector of Dayton et al. is considered to meet this limitation.  


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635